Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 and 10-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of copending Application No. 17/419218 (218). This is a provisional nonstatutory double patenting rejection.
Regarding claim 1, (218) discloses a micro-electro-mechanical system (MEMS) package structure, comprising: a MEMS die comprising a micro-cavity and a contact pad configured to be coupled to an external electrical signal, wherein the micro-cavity of the MEMS die has an opening in communication with an outside; a device wafer having a first surface and a second surface opposite to the first surface, wherein the MEMS die is bonded to the first surface, and wherein a control unit associated with the MEMS die is arranged in the device wafer; an interconnection structure arranged in the device wafer, wherein the interconnection structure is electrically connected to each of the contact pad and the control unit; and a rewiring layer arranged on the second surface, wherein the rewiring layer is electrically connected to the interconnection structure (claim 1).  
Regarding claim 2, (218) discloses a plurality of MEMS dies are bonded to the first surface, and wherein the plurality of MEMS dies are categorized in a same or different types depending on a fabrication process thereof (claim 3).  
Regarding 3, (218) discloses a plurality of MEMS dies are bonded to the first surface, and wherein each of the plurality of MEMS dies has the opening in communication with the outside, or at least one of the plurality of MEMES dies is provided with a closed micro-cavity (claim 1).  
Regarding claim 4, (218) discloses the closed micro-cavity is filled with a damping gas or is vacuumed (claim 13).  
Regarding claim 5, (218) discloses a plurality of MEMS dies are bonded to the first surface, and wherein the plurality of MEMS dies include at least two of. a gyroscope, an accelerometer, an inertial sensor, a pressure sensor, a displacement sensor, a humidity sensor, an optical sensor, a gas sensor, a catalytic sensor, a microwave filter, a DNA amplification microchip, a MEMS microphone and a micro-actuator (claim 5).  
Regarding claim 6, (218) discloses the control unit comprises one or more MOS transistors (claim 6).  
Regarding claim 9, (218) discloses a bonding layer covering the first surface, wherein the MEMS die is bonded to the first surface by the bonding layer; and an encapsulation layer covering the MEMS die and the bonding layer, and exposing the opening in communication with a corresponding micro cavity with the outside (claim 10).  
Regarding claim 10, (218) discloses the bonding layer comprises an adhesive material (claim 11).  
Regarding claim 11, (218) discloses the adhesive material comprises a dry film (claim 12).  
Regarding claim 12, (218) discloses the contact pad is located on a surface opposite to the first surface, and wherein the opening of the micro-cavity which is in communication with the outside faces a direction away from the first surface (claim 1).  
Regarding claim 13, (218) discloses the rewiring layer comprises a rewiring connection, and wherein a solder pad is electrically connected to the rewiring connection (claim 1).  
Regarding claim 14, (218) discloses a method for fabricating a micro-electro-mechanical system (MEMS) package structure, comprising: providing a MEMS die and a device wafer for control of the MEMS die, wherein: the MEMS die comprises a micro-cavity and a contact pad configured to be coupled to an external electrical signal; the micro-cavity of the MEMS die has an opening in communication with an outside; the device wafer has a first surface; and a control unit is formed in the device wafer; bonding the MEMS die to the first surface; forming an interconnection structure in the device wafer, wherein the interconnection structure is electrically connected to each of the contact pad and the control unit; and forming a rewiring layer on a surface of the device wafer opposing the first surface, wherein the rewiring layer is electrically connected to the interconnection structure (claim 14).
Claims 7-8 and 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion


  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL A GEBREMARIAM whose telephone number is (571)272-1653. The examiner can normally be reached 8:30-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMUEL A GEBREMARIAM/Primary Examiner, Art Unit 2811